Opinion by
Me. Justice Green :
Tbe auditor appointed to make distribution, in tbis case, found as a fact that the judgment of the Conemaugb Building & Loan Association was entered for the debt secured by the mortgage. Tbe execution issued upon tbis judgment was delivered to tbe sheriff, after tbe writ of the appellants came to bis bands, but before the sale.
Tbe sheriff, having both writs in his hands at tbe same time, made return to tbe writ of the appellants that be bad levied and sold the real estate of tbe defendant in tbe execution in obedience to and by virtue of that writ, and to tbe writ of the building and loan association he returned, “same return as at No. 151, May term, 1886.” Whether he meant by tbis to say that be bad levied and sold under the writ of tbe association also is perhaps not quite so clear as might be desired, but tbe natural interpretation of bis words is to that effect; for tbe “same return” written out in full would, with reference to that writ, mean the same thing as tbe return upon tbe other writ meant in the reference to it.
Tbis conclusion is strengthened by tbe circumstance that in tbe fully written out return tbe sheriff certified that as it appeared from tbe proper record that tbe association as a lien creditor was entitled to the sum of $326.81 be bad taken its receipt for that amount. As tbis return would only be consistent with tbe fact that be bad sold tbe property under both writs we are obliged to assume such to be tbe fact. Of course, if tbe sale was made upon both writs tbe lien of tbe mortgage, for tbe debt secured by which tbe judgment was entered, would be devested by the sale.
As to tbe matters of fact set forth therein, tbe sheriff’s return is, of course, conclusive, and cannot be impeached, except in a proceeding tbe object of which is to falsify tbe return.
Tbe auditor appointed to distribute the money has found tbe *552facts to be as above stated, and, in accordance with them, the dis* tribution was properly made.
Decree affirmed and appeal dismissed, at the costs of the appellant.